    Exhibit 10.1 LOGO [g99146ex10_1.jpg]  

April 29, 2008

Mr. J. Gordon Smith

Dear Gordon:

This letter agreement (the “Agreement”) confirms certain agreements between you
and Asbury Automotive Group, Inc. (“Asbury”) in connection with your departure
from Asbury.

Your last day of employment will be the later of May 9, 2008 or the date that
Asbury files its report on form 10-Q with the SEC for the first quarter of 2008
(the later of such dates, the “Termination Date”). You will continue to receive
your normal compensation and benefits through the Termination Date.

You and Asbury entered into an agreement dated as of April 21, 2003, as amended
on December 20, 2006, and further amended and restated on February 28, 2008 (the
“2003 Agreement”), setting forth the respective rights and obligations of each
party in the event of the termination of your employment under certain
circumstances. You and Asbury agree that your departure from Asbury constitutes
a termination by Asbury without “cause” (as defined in the 2003 Agreement).

In accordance with the terms of the 2003 Agreement, Asbury will pay you
severance pay in the amount of $650,000 and a prorated bonus (35.2%) in the
amount of $137,300 (collectively, the “Cash Severance Amount”). The Cash
Severance Amount will be subject to required withholding and will be paid in a
lump sum within 30 days after the Termination Date; provided, however, that the
Cash Severance Amount will not be paid until you have executed and delivered to
Asbury a release (the “Release”) as required by the 2003 Agreement, and have not
revoked such Release in the seven-day period following execution. The Release is
attached as Exhibit A hereto.

As of the Termination Date, you will no longer serve as an officer of Asbury or
as an officer or director of any Asbury subsidiary or affiliate. Upon Asbury’s
request, you will sign and deliver letters required to effect your resignation
from such positions.

Until 6/30/2009, unless the coverage is terminated pursuant to the terms of the
2003 Agreement prior to such date, you will be entitled to continue to
participate, at the same level of coverage and contribution in effect
immediately prior to the Termination Date, in any Asbury health, dental,
disability and life insurance plans, as may be amended from time to time, in
which you were participating immediately prior to the Termination Date (the
“Continued Benefits Coverage”). Under the 2003 Agreement, you are required to
notify the Vice President, Human Resources promptly after you obtain other
employment providing such benefit coverage, and your Continued Benefits Coverage
under such Asbury plans will terminate 30 days thereafter. At your option, COBRA
coverage will be available to you, as provided by Asbury policy, at the
termination of the Continued Benefits Coverage provided herein.

As a condition of receiving the compensation and benefits described above
(collectively, the “Separation Benefits”), you will execute and deliver the
Release. You will have a minimum of 21 days to consider the Release before
execution, and the right to revoke the Release during the seven-day period after
it has been signed. In addition to the Separation Benefits provided in
accordance with the 2003 Agreement, subject to your execution and delivery and
non-revocation of the Release, you will be provided the following enhancements
to your Cash Severance Amount and Continued Benefits Coverage:

 

 

1.

Your vested stock options set forth on Exhibit B, which would otherwise expire
90 days following the Termination Date, will remain exercisable for an
additional 2 years through and including the second anniversary of the 90th day
following the Termination Date.



--------------------------------------------------------------------------------

  2. Your unvested restricted shares set forth on Exhibit B, which would
otherwise be cancelled on your Termination Date, will become vested on your
Termination Date. You will be issued net shares and all applicable taxes will be
withheld.

 

  3. Your 2006 and 2007 unvested performance units set forth on Exhibit B, which
would otherwise be cancelled on your Termination Date, will continue to vest
until the date upon which you would otherwise have received payment pursuant to
the grant, as if you had remained actively employed with Asbury through such
payment date. On such date, you will receive the same percentage of your target
number of performance units as other participants receive with respect to their
respective performance unit grants.

 

  4. You will also receive an additional cash payment of $140,000. This payment
will be made to you in a lump sum no later than July 1, 2008.

You hereby acknowledge and agree that the Additional Benefits exceed the
benefits to which you would otherwise be entitled upon termination of your
employment and are given by Asbury in consideration of the Release and the
provisions outlined below:

 

  1. You agree to continue to perform and fully discharge your duties as Senior
Vice President and Chief Financial Officer of Asbury through and including the
Termination Date.

 

  2. You agree to cooperate with and lend reasonable assistance to Asbury, on
such dates, at such times, and in such locations as Asbury may reasonably
request from time to time, concerning all current and future litigation,
including case preparation, discovery, deposition, and trial testimony. In
addition, you agree to consult with Asbury, on such dates, at such times, and in
such locations as Asbury may reasonably request from time to time, on matters
relating to your areas of responsibility while Senior Vice President and Chief
Financial Officer of Asbury. For the avoidance of doubt, no compensation or
benefits (other than the Additional Benefits) shall be payable for such
cooperation, assistance or consultation; provided that you shall be entitled to
reimbursement for reasonable and documented travel or business expenses, in
accordance with Asbury’s expense reimbursement policy, as in effect from time to
time, in each case as reasonably incurred by you in connection with such
cooperation, assistance or consultation.

 

 

3.

You and Asbury each agree that neither party hereto will communicate (whether
orally or in writing) in a disparaging or defamatory manner regarding the other
party hereto, including with respect to, but not limited to, your employment
with Asbury and the termination of such employment or the business strategies,
operations, prospects, products, practices or conduct of Asbury or its
directors, officers, senior management, region Chief Executive Officers, agents,
representatives, stockholders or affiliates. For purposes of this paragraph,
Asbury’s obligations are limited to communications by the current members of its
Board of Directors, its Named Executive Officers and region Chief Executive
Officers. Any request for employment references should be directed to Charles
Oglesby, Chief Executive Officer, Asbury Automotive Group, 622 Third Avenue, 37
th Floor, New York, NY 10017. Notwithstanding anything herein to the contrary,
the provisions of this paragraph shall survive termination of this Agreement.



--------------------------------------------------------------------------------

In accordance with the Older Worker Benefit Protection Act, I am required to
advise you to consult with an attorney to the extent you desire regarding the
terms of the Release. The Separation Benefits and Additional Benefits described
above will commence only after you have returned the signed Release to me and
the seven-day revocation period has expired.

Asbury shall be entitled to withhold from any amounts payable hereunder (or
under any other agreements or instruments contemplated hereby or referred to
herein, including, without limitation, the 2003 Agreement and the award
agreements relating to the equity grants set forth on Exhibit B), any federal,
state, local or other applicable withholding or other taxes or charges which
Asbury is required to withhold. Asbury shall be entitled to rely on an opinion
of counsel if any questions as to the amount or requirement of withholding shall
arise.

You hereby acknowledge and agree that you remain bound by the provisions of the
2003 Agreement, including, without limitation, relating to non-competition,
non-disclosure and non-solicitation. Notwithstanding anything to the contrary in
this Agreement, the 2003 Agreement or otherwise, you further acknowledge and
agree that Asbury shall make no other payments and shall provide no other
benefits to, or with respect to, you or your employment with Asbury, and shall
have no other obligations to you, except as described in this Agreement. If you
have any questions regarding your severance arrangements please contact me.
Please indicate your acceptance of the terms and provisions of this Agreement by
signing both copies of this Agreement and returning one copy to me. The other
copy is for your files. By signing below, you acknowledge and agree that you
have carefully read this Agreement in its entirety, fully understand and agree
to its terms and provisions, and intend and agree that it be final and legally
binding on you and Asbury.

 

Sincerely,

/s/ Philip R. Johnson

Phillip R. Johnson Vice President of Asbury Automotive Group, Inc.

Acknowledged and agreed as of the date first above written:

 

/s/ J. Gordon Smith

J. Gordon Smith



--------------------------------------------------------------------------------

Exhibit “A”

GENERAL RELEASE

This General Release (this “General Release”) is entered into between the
undersigned employee, J. Gordon Smith (“you” or “your”) and Asbury Automotive
Group, Inc. (the “Company”), 622 Third Avenue, 37th Floor, New York, NY 10017.

In consideration of the mutual promises contained in this General Release, the
2003 Agreement and the Letter Agreement (as defined below), you and the Company
agree to the following:

 

  1. Your employment with the Company terminated effective on May 9, 2008 (“Date
of Termination”).

 

  2. Subject to the conditions described below, the Company will pay you the
severance benefits (the “Separation Benefits”) provided for in Section 1 of that
certain agreement between you and the Company, dated as of April 21, 2003, as
amended December 20, 2006, and further amended and restated on February 28, 2008
(the “2003 Agreement”), setting forth the respective rights and obligations of
each party in the event of the termination of your employment and the
“Additional Benefits” provided for in the letter agreement dated April 29, 2008,
between you and the Company relating to your termination (the “Letter
Agreement”).

 

  3.

You hereby agree for yourself, your spouse and child or children (if any), and
your heirs, beneficiaries, devisees, executors, administrators, attorneys,
personal representatives, successors and assigns, to release, discharge,
indemnify and hold harmless forever the Company, and any of its past, present,
or future parent, affiliated, related, and/or subsidiary entities, and all of
the past and present directors, shareholders, officers, general or limited
partners, employees, agents, and attorneys, and agents and representatives of
such entities, and employee benefit plans in which you are or have been a
participant by virtue of your employment with the Company (collectively, the
“Releasees”), from any and all actions, causes of action, contracts, claims,
demands, debts, accounts, judgments, rights, equitable relief, damages, costs,
charges, complaints, obligations, promises, agreements, controversies, suits,
expenses, compensation, responsibilities and liabilities of every kind and
character whatsoever (including attorneys’ fees and costs), whether in law or
equity, whether known or unknown, asserted or unasserted, suspected or
unsuspected, which you, your spouse and child or children (if any), or your
heirs, beneficiaries, devisees, executors, administrators, attorneys, personal
representatives, successors or assigns, ever had, now have or hereafter may
have, against such Releasees based on any events or circumstances arising or
occurring on or prior to the date this release (the “General Release”) is
executed, arising directly or indirectly out of, relating to, or in any other
way involving in any manner whatsoever, (a) your employment relationship with
the Company, the terms and conditions of your employment relationship, and the
termination of that employment or (b) your status at any time as a holder of any
securities of the Company, and any and all rights or claims arising under



--------------------------------------------------------------------------------

 

federal, state or local laws, executive orders, ordinances, or regulations,
including, without limitation, claims for wrongful discharge, infliction of
emotional distress, interference with contract or economic relations, breach of
any express or implied contract or covenant of good faith and fair dealing,
fraud, misrepresentation, defamation, any tort, common law or contract claim,
claims of any kind that may be brought in any court or administrative agency,
and claims under the Age Discrimination in Employment Act, which prohibits age
discrimination in employment; Title VII of the Civil Rights Act of 1964, which
prohibits discrimination in employment based on race, color, national origin,
religion or sex; the Equal Pay Act, which prohibits paying men and women unequal
pay for equal work; the Fair Labor Standards Act, which governs wages and other
terms and conditions of employment; the Americans with Disabilities Act, which
prohibits discrimination against persons with disabilities; the Employee
Retirement Income Security Act; the Family and Medical Leave Act; the Human
Rights Laws of the State and City of New York (or any similar state or local law
applicable to you); the Securities Act of 1933; the Securities Exchange Act of
1934; the Sarbanes-Oxley Act; and similar state or local statutes, ordinances,
and regulations. This General Release shall not apply to your entitlements
hereunder or under the 2003 Agreement or Letter Agreement, to any right you may
have to any benefits already vested under any Company benefits plan in which you
participated or to any rights you may have to indemnification or liability
insurance under any of the Company’s plans or policies.

 

  4. You hereby recognize and reaffirm the promises and obligations contained
(i) in Sections 4, 5 and 6 of the 2003 Agreement with respect to your covenants
relating to your non-competition, non-solicitation and non-disclosure of
confidential information, (ii) the Letter Agreement, and (iii) the Asbury
Automotive Group Code of Business Conduct and Ethics for Directors, Officers and
Employees.

 

  5. You acknowledge that you have been given a period of twenty-one (21) days
to review and consider this General Release and the Letter Agreement before
signing. You understand that you may use as much of this twenty-one (21) day
period as you wish prior to signing.

 

  6. You acknowledge and understand that you have had the right and opportunity
to discuss all aspects of this General Release and the Letter Agreement with
your private attorney and that you have been strongly encouraged to do so before
signing these documents. You represent that you have carefully read and fully
understand all of the provisions of this General Release and the Letter
Agreement, and that you are voluntarily entering into them. . This General
Release and the Letter Agreement constitute an offer that will expire if you do
not execute such documents during the 21-day period.

 

 

7.

You may revoke this General Release and the Letter Agreement within seven
(7) days of your signing. Revocation can be made by delivering a written notice
of revocation to Philip Johnson, Asbury Automotive Group, 622 Third Avenue, 37th
Floor, New York, NY 10017. For this revocation to be effective,



--------------------------------------------------------------------------------

 

written notice must be received by Philip Johnson no later than the close of
business on the seventh day after you sign this Agreement. If you revoke this
General Release and the Letter Agreement, they will not be effective or
enforceable and you will not receive the Separation Benefits or the Additional
Benefits described in the Letter Agreement or 2003 Agreement.

 

  8. You hereby waive any right or claim you may have to employment,
re-employment or reinstatement with the Company or any other party named in the
General Release.

 

  9. It is expressly understood that there is no other agreement or
understanding between you and the Company pertaining to the termination of your
employment with the Company or the Company’s obligations to you with respect to
such termination, except as set forth in this General Release, the Letter
Agreement and the 2003 Agreement.

 

  10. Any controversy or claim arising out of or relating to your employment
with the Company, the termination of your employment, this General Release, the
2003 Agreement or the Letter Agreement, or its or their breach, shall be finally
settled by binding arbitration in accordance with the Model Employment
Arbitration Procedures of the American Arbitration Association before an
arbitrator (who shall be an attorney with at least ten years’ experience in
employment law) mutually agreed to by the parties, in or near the city where the
Company maintains its corporate headquarters at the time of the dispute. You and
the Company agree that any judgment upon any award rendered by the arbitrator
may be entered in any court having jurisdiction thereof.

 

  11. If any provision of this General Release, the 2003 Agreement or Letter
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

PLEASE READ CAREFULLY. CAREFULLY CONSIDER ALL PROVISIONS OF THIS AGREEMENT
BEFORE SIGNING IT. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.

 

Asbury Automotive Group, Inc.   Employee: By:  

 

 

 

Dated:  

 

  Dated:  

 



--------------------------------------------------------------------------------

Exhibit “B”

Stock Options

 

Grant date

  Number of Vested Options   Strike price 11/10/2003   100,000   $ 16.76
6/7/2004   35,800   $ 14.33

Restricted Shares

 

Grant Date

  Number of unvested restricted shares 5/4/2007   6,667 2/6/2008   15,000

Performance Units

 

Grant Date

  Target number of performance units   Vesting date 10/23/2006   20,000  
Q1 2009 2/22/2007   20,000   Q1 2010